Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 1 of 86




             EXHIBIT E
      Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 2 of 86




 1 J. Noah Hagey, Esq. (SBN: 262331)
      hagey@braunhagey.com
 2 Andrew Levine, Esq. (SBN: 278426)                                 ELECTRONICALLY
      levine@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP                                               FILED
                                                                     Superior Court of California,
   351 California Street, Tenth Floor                                 County of San Francisco
 4 San Francisco, CA 94104
   Telephone: (415) 599-0210                                             10/23/2020
                                                                     Clerk of the Court
 5 Facsimile: (415) 599-0210                                            BY: YOLANDA TABO-RAMIREZ
                                                                                  Deputy Clerk
 6 Douglas Curran, Esq. (pro hac vice)
     curran@braunhagey.com
 7 BRAUNHAGEY & BORDEN LLP
   7 Times Square, Twenty-Seventh Floor
 8 New York, NY 10036
   Telephone: (646) 829-9403
 9 Facsimile: (646) 829-9403

10 ATTORNEYS FOR PLAINTIFFS
   FRANK AMATO, RGB COIN LTD.,
11 and ELFIO GUIDO CAPONE on behalf
   of the G AND M CAPONE TRUST
12

13

14                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
15
                                COUNTY OF SAN FRANCISCO
16

17
                                              Case No: CGC-19-581267
18 FRANK AMATO, RGB COIN LTD.,
   and ELFIO GUIDO CAPONE on behalf           DECLARATION OF J. NOAH HAGEY
19 of the G AND M CAPONE TRUST,
                                              Hearing
20        Plaintiffs,                         Date: Monday, October 26, 2020
                                              Time: 9:15 a.m.
21                        v.                  Dept.: 304
                                              Judge: The Hon. Anne-Christine Massullo
22 HDR GLOBAL TRADING LIMITED, d/b/a
   BITMEX; ARTHUR HAYES; ABS                  Complaint filed: Dec. 4, 2019
23 GLOBAL TRADING LIMITED; and DOES           SAC filed: August 18, 2020
   1-10,
24                                            Trial Date: None Set
         Defendants.
25
                                              REDACTED
26

27

28

                                                                          Case No. CGC-19-581267
                                 DECLARATION OF J. NOAH HAGEY
       Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 3 of 86




 1          I, J. Noah Hagey, Esq., declare:

 2          1.     I am an attorney duly admitted to practice in the State of California. I am a named

 3 partner at the law firm BraunHagey & Borden LLP, counsel of record for Plaintiffs Frank Amato,

 4 RGB Coin Ltd., and Elfio Guido Capone on behalf of the G and M Capone Trust in the above-

 5 captioned action (together, “Plaintiffs”), and I provide this declaration in accordance with

 6 California Rule of Court 3.1202. I base this declaration on facts within my personal knowledge

 7 and from my discussions with other attorneys at BraunHagey & Borden LLP who have worked on

 8 this case, and if called upon to testify, I could and would testify competently thereto.

 9          2.     On October 22, 2020, at 3:04 p.m. PT, via email, I informed Jones Day, counsel of

10 record for Defendants HDR Global Trading Limited (“HDR”) and ABS Global Trading Limited

11 (“ABS”), and Akin Gump Strauss Hauer & Feld LLP, counsel of record for Defendant Arthur

12 Hayes (“Hayes”), that Plaintiffs would be moving for ex parte relief at 9:15 a.m. on October 26,

13 2020, in Dept. 304 of the Superior Court of California, County of San Francisco, in connection

14 with the above-captioned action. I further informed Defendants that Plaintiffs’ ex parte application

15 sought a temporary protective order in aid of attachment and related relief, and inquired whether

16 Defendants would oppose such application. Defendants stated that they would.

17          3.     I and Douglas Curran, another partner at BraunHagey & Borden LLP working on

18 this case, have repeatedly asked Defendants’ counsel for information regarding their clients’

19 expatriation and dissipation of assets. Defendants’ counsel has so far refused to provide any

20 substantive information at all.

21          4.     Attached hereto as Exhibit 1 is a true and correct copy of the Department of

22 Justice’s indictment against Hayes, Benjamin Delo, Samuel Reed, and Gregory Dwyer, captioned

23 United States v. Hayes, et al., 20-cr-500 (S.D.N.Y.), released on October 1, 2020.

24          5.     Attached hereto as Exhibit 2 is a true and correct copy of the Commodity Futures

25 Trading Commission’s complaint against HDR, ABS, Hayes, 100x Holdings Limited, Shine Effort

26 Inc Limited, HDR Global Services (Bermuda) Limited, Ben Peter Delo, and Samuel Reed, filed on

27 October 1, 2020, styled CFTC v. HDR Global Trading Ltd., et al. 20-cv-8132 (S.D.N.Y.), filed on

28 October 1, 2020.

                                                   1                               Case No. CGC-19-581267
                                      DECLARATION OF J. NOAH HAGEY
       Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 4 of 86




 1          6.      On October 15, 2020, following (i) SOSV’s production of documents showing a

 2 clear and plain right to Plaintiffs’ recovery, and (ii) the filing of the CFTC and DOJ actions, Mr.

 3 Curran emailed a series of questions to Defendants’ counsel in an effort to determine whether

 4 Defendants were, in fact, expatriating assets. Attached hereto as Exhibit 3 is a true and correct

 5 copy of Mr. Curran’s October 15 email to Defendants.

 6          7.      Defendants’ counsel refused to provide those answers promptly, and instead

 7 suggested the parties meet and confer about those matters on October 19, 2020.

 8          8.      During the October 19 meet and confer, Defendants’ counsel simply stated they

 9 were “not prepared” to discuss the issues, and claimed they needed additional time to confer with

10 their clients.

11          9.      The parties then conferred again on October 21; this time, Defense counsel declared

12 that the questions posed in Plaintiffs’ October 15 email were “intrusive” and again refused to

13 provide any substantive information. Defense counsel stated, however, that they would continue to

14 confer with their clients and would consider providing some undefined information on October 23.

15          10.     Plaintiffs then followed up on October 21 with an email that boils down to a single,

16 basic request: “[P]lease provide a simple schedule or summary of all distributions of any sort –

17 whether dividends or otherwise – that HDR made to its shareholders from June 2015 to the present,

18 including the dates and amounts of those distributions.” Attached hereto as Exhibit 4 is a true and

19 correct copy of an email chain between counsel for Plaintiffs and Defendants dated October 21,

20 2020.

21          11.     Defendants did not respond.

22          12.     Plaintiffs thereafter informed Defendants that their inability to provide even the

23 most basic information about the improper movement of assets only added to Plaintiffs’ well-

24 founded concerns, and left them no choice but to seek this relief.

25          13.     In response to Plaintiffs’ subpoena, third-party SOSV has produced several unitized

26 PDF files bearing bates stamps between SOSV - 1 through SOSV – 6895. Following Plaintiffs’

27 second motion to enforce litigants’ rights, which was granted by Judge Anklowitz sitting in New

28 Jersey on October 16, 2020, SOSV has produced 6,109 native documents without bates stamps.

                                                   2                                Case No. CGC-19-581267
                                      DECLARATION OF J. NOAH HAGEY
       Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 5 of 86




 1 Plaintiffs are still reviewing those native documents, but a preliminary review has already shed a

 2 significant amount of light on the communications between SOSV and HDR since 2015. In my

 3 review of the documents,

 4

 5

 6         14.     Attached hereto as Exhibit 5 is a true and correct copy of an email that appears to

 7 have been sent by

 8

 9

10

11

12                                                                  This email thread was produced by

13 SOSV and is bates stamped SOSV - 2671–72.

14         15.     Attached hereto as Exhibit 6 is a true and correct copy of a document titled

15

16                                                             and is bates stamped SOSV - 134–39

17                            .

18         16.     Attached hereto as Exhibit 7 is a true and correct copy of an email that appears to

19 have been sent by

20

21 This email thread was produced by SOSV and is bates stamped SOSV - 1506–10.

22         17.     Attached hereto as Exhibit 8 is a true and correct copy of an email that appears to

23 have been sent by

24

25

26

27

28

                                                  3                               Case No. CGC-19-581267
                                     DECLARATION OF J. NOAH HAGEY
      Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 6 of 86




 1                         This email thread was produced by SOSV and is bates stamped SOSV -

 2 2136–37.

 3         18.    Attached hereto as Exhibit 9 is a true and correct copy of an email within an email

 4 chain that appears to have been sent by

 5

 6

 7

 8

 9                                                                                             This

10 email thread was produced by SOSV and is bates stamped SOSV - 2138–39.

11         19.    I have also reviewed text messages and whatsapp messages between

12

13                                           These messages were produced as screenshots from the

14 mobile device of                    and were not produced with bates numbers.

15         20.    Attached hereto as Exhibit 10 is a true and correct copy of a text message chain

16 between

17

18

19

20

21         21.    Attached hereto as Exhibit 11 is a true and correct copy of a text message chain

22 between

23

24

25

26

27

28

                                                 4                              Case No. CGC-19-581267
                                    DECLARATION OF J. NOAH HAGEY
       Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 7 of 86




 1

 2

 3         22.    Attached hereto as Exhibit 12 is a true and correct copy of the CFTC’s press release

 4 on October 1, 2020 regarding its complaint against BitMEX and its founders, available at

 5 https://www.cftc.gov/PressRoom/PressReleases/8270-20.

 6         23.    Attached hereto as Exhibit 13 is a true and correct copy of an email that appears to

 7 have been sent from

 8

 9          This email thread was produced by SOSV and is bates stamped SOSV - 2641.

10         24.    Attached hereto as Exhibit 14 is a true and correct copy of an email that appears to

11 have been sent from

12

13                                                       This email thread was produced by SOSV and

14 is bates stamped SOSV - 2670.

15

16

17         I swear under penalty of perjury under the laws of the United States that the foregoing is

18 true and correct.

19 Dated: October 23, 2020                              By:
                                                                J. Noah Hagey, Esq.
20

21

22

23

24

25

26

27

28

                                                 5                                Case No. CGC-19-581267
                                    DECLARATION OF J. NOAH HAGEY
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 8 of 86




                    EXHIBIT 1
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 9 of 86




                                                    
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 10 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 11 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 12 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 13 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 14 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 15 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 16 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 17 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 18 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 19 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 20 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 21 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 22 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 23 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 24 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 25 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 26 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 27 of 86
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 28 of 86




                    EXHIBIT 2
      Case Case 1:20-cv-08132 Document
           3:20-cv-03345-WHO   Document184-6
                                          FiledFiled
                                                10/01/20   Page
                                                     10/30/20   1 of 29
                                                              Page   40 of 86




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                  )
                                                  )
Commodity Futures Trading Commission,             )    CIVIL ACTION NO: 20-cv-8132
                                                  )
                            Plaintiff,            )
                                                  )    Hon.____________________
                       v.                         )
                                                  )    Jury Trial Demanded
HDR Global Trading Limited, 100x Holdings         )
Limited, ABS Global Trading Limited, Shine        )
Effort Inc Limited, HDR Global Services           )
(Bermuda) Limited, Arthur Hayes, Ben Peter        )
Delo, and Samuel Reed                             )
                                                  )
                            Defendants.           )



    COMPLAINT FOR INJUNCTIVE AND OTHER EQUITABLE RELIEF AND
  CIVIL MONETARY PENALTIES UNDER THE COMMODITY EXCHANGE ACT
                  AND COMMISSION REGULATIONS

       Plaintiff Commodity Futures Trading Commission (“CFTC” or “Commission”), an

independent federal agency, for its Complaint against Defendants HDR Global Trading Limited

(“HDR”), 100x Holdings Limited (“100x”), ABS Global Trading Limited (“ABS”), Shine Effort

Inc Limited (“Shine”), and HDR Global Services (Bermuda) Limited (“HDR Services”), all

doing business as “BitMEX,” as well as BitMEX’s co-founders Arthur Hayes (“Hayes”),

Benjamin Delo (“Delo”), and Samuel Reed (“Reed”) (collectively, “Defendants” or “BitMEX”),

alleges as follows:

                                          I.   SUMMARY

       1.      BitMEX touts itself as the world’s largest cryptocurrency derivatives platform in

the world with billions of dollars’ worth of trading each day. Much of this trading volume and

its profitability derives from its extensive access to United States markets and customers.


                                                 1
       Case Case 1:20-cv-08132 Document
            3:20-cv-03345-WHO   Document184-6
                                           FiledFiled
                                                 10/01/20   Page
                                                      10/30/20   2 of 30
                                                               Page   40 of 86




Nevertheless, BitMEX has never been registered with the CFTC in any capacity and has not

complied with the laws and regulations that are essential to the integrity and vitality of the U.S.

markets, like know-your-customer procedures to prevent money laundering, or procedures

designed to detect and prevent manipulative trading and other illicit activities. Instead, BitMEX

has profited while illegally offering leveraged retail commodity transactions, futures, options and

swaps; operating as an unregistered futures commission merchant (“FCM”); and operating a

facility for the trading of swaps without being registered as a swap execution facility (“SEF”) or

as a designated contract market (“DCM”). Therefore, the CFTC brings this action against

Defendants, the owners and operators of the BitMEX virtual currency derivatives trading

platform, to enjoin their ongoing illegal offering of commodity derivatives to U.S. persons, their

acceptance of funds to margin derivatives transactions from individuals and entities in the U.S.,

and their operation of a derivatives trading platform in the U.S. in violation of the Commodity

Exchange Act (“Act” or “CEA”), 7 U.S.C. §§ 1-26 (2018), and the CFTC Regulations

(“Regulations”), 17 C.F.R. pts. 1-190 (2019).

       2.      Beginning no later than November 2014 and continuing to the present (the

“Relevant Period”), Defendants have offered commodity futures, options, and swaps on digital

assets, including bitcoin, ether, and litecoin, to persons in the United States, from offices in the

United States, through the website www.bitmex.com and a mobile application, without

registering as an FCM or being designated or registered as a contract market (a DCM) by the

Commission. Defendants also have operated a facility for the trading or processing of swaps

without being registered as a DCM or a SEF.

       3.      During the Relevant Period, BitMEX has conducted trillions of dollars in digital

asset derivatives transactions and earned fees worth more than $1 billion from transactions on its




                                                  2
      Case Case 1:20-cv-08132 Document
           3:20-cv-03345-WHO   Document184-6
                                          FiledFiled
                                                10/01/20   Page
                                                     10/30/20   3 of 31
                                                              Page   40 of 86




platform. BitMEX operated its trading platform in large part from the United States, and

engaged in transactions with thousands of U.S. persons. BitMEX accepted bitcoin deposits

worth more than $11 billion from at least 85,000 user accounts with a U.S. nexus.

       4.          Throughout the Relevant Period, and through the operation of the BitMEX

platform, Defendants have violated, and continue to violate, core provisions of the CEA and

Regulations, including:

              i.     offering, entering into, confirming the execution of, or otherwise dealing in,

                     off-exchange commodity futures transactions, in violation of Section 4(a) of

                     the Act, 7 U.S.C. § 6(a) (2018), or, alternatively, Section 4(b), 7 U.S.C. § 4(b)

                     and Regulation 48.3, 17 C.F.R. § 48.3 (2019);

             ii.     offering, entering into, confirming the execution of, or transacting in off-

                     exchange transactions in commodity options, in violation of Section 4c(b) of

                     the Act, 7 U.S.C. § 6c(b) (2018), and Regulation 32.2, 17 C.F.R. § 32.2 (2019);

            iii.     acting as an unregistered FCM, in violation of Section 4d of the Act, 7 U.S.C.

                     § 6d (2018);

            iv.      operating a facility for the trading or processing of swaps without being

                     registered as a SEF or as a DCM, in violation of Section 5h(a)(1) of the Act,

                     7 U.S.C. § 7b-3(1) (2018), and Regulation 37.3(a)(1), 17 C.F.R. § 37.3(a)(1)

                     (2019);

             v.      failing to supervise, in violation of Regulation 166.3, 17 C.F.R. § 166.3 (2019);

                     and

            vi.      failing to comply with applicable provisions of the Bank Secrecy Act, in

                     violation of Regulation 42.2, 17 C.F.R. § 42.2 (2019).




                                                    3
      Case Case 1:20-cv-08132 Document
           3:20-cv-03345-WHO   Document184-6
                                          FiledFiled
                                                10/01/20   Page
                                                     10/30/20   4 of 32
                                                              Page   40 of 86




       5.      Unless restrained and enjoined by this Court, Defendants are likely to continue to

engage in the acts and practices alleged in this Complaint and similar acts and practices, as more

fully described below.

       6.      Accordingly, the CFTC brings this action pursuant to Section 6c of the Act,

7 U.S.C. § 13a-l (2018), to enjoin Defendants’ unlawful acts and practices and to compel their

compliance with the Act. In addition, the CFTC seeks civil monetary penalties and remedial

ancillary relief, including, but not limited to, trading and registration bans, disgorgement,

restitution, pre- and post-judgment interest, and such other relief as the Court may deem

necessary and appropriate.

                             II.     JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action under 28 U.S.C. § 1331 (2018)

(federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (district courts have original

jurisdiction over civil actions commenced by the United States or by any agency expressly

authorized to sue by Act of Congress). Section 6c of the CEA, 7 U.S.C. § 13a-1(a) (2018),

authorizes the CFTC to seek injunctive relief against any person whenever it shall appear to the

CFTC that such person has engaged, is engaging, or is about to engage in any act or practice

constituting a violation of any provision of the CEA or any rule, regulation, or order thereunder.

       8.      Venue properly lies with this Court pursuant to Section 6c(e) of the CEA,

7 U.S.C. § 13a-1(e) (2018), because Defendants transacted business in the Southern District of

New York, and Defendants engaged in acts and practices in violation of the CEA and

Regulations within this District.




                                                  4
      Case Case 1:20-cv-08132 Document
           3:20-cv-03345-WHO   Document184-6
                                          FiledFiled
                                                10/01/20   Page
                                                     10/30/20   5 of 33
                                                              Page   40 of 86




                                         III.   PARTIES

             A.      The CFTC

       9.         Plaintiff Commodity Futures Trading Commission is the independent federal

regulatory agency charged by Congress with the administration and enforcement of the

Commodity Exchange Act and Regulations promulgated thereunder.

             B.      Defendants

       10.        HDR Global Trading Limited was incorporated in the Seychelles in 2014 as a

Seychelles International Business Company. Throughout the Relevant Period, HDR has owned

and operated the BitMEX trading platform. Despite being incorporated in the Seychelles, HDR

does not have, and never has had, any operations or employees in the Seychelles. HDR operates,

or has operated during the Relevant Period, out of various locations and offices throughout the

world, including in New York, San Francisco, Milwaukee, Hong Kong, Singapore, and

Bermuda. “HDR” derives from the first letter of the last names of Hayes, Delo, and Reed, who

are the three primary ultimate owners of HDR and its various subsidiaries, each holding

approximately a one-third ownership interest in HDR.

       11.        100x Holdings Limited is a holding company recently incorporated by Hayes,

Delo, and Reed in Bermuda. In a July 15, 2020, blog post on the BitMEX website, Hayes

“introduced” 100x and represented that “100x will become the new holding structure for HDR

Global Trading and all our other assets, including the BitMEX platform.”

       12.        ABS Global Trading Limited is a Delaware limited liability company

incorporated in 2017 through which BitMEX conducts some operations in the United States. It

is a subsidiary of HDR and 100x, and it is ultimately owned and controlled by Hayes, Delo, and

Reed. “ABS” derives from the first letters of the first names of Hayes, Delo, and Reed: Arthur,

Ben and Sam.


                                                 5
      Case Case 1:20-cv-08132 Document
           3:20-cv-03345-WHO   Document184-6
                                          FiledFiled
                                                10/01/20   Page
                                                     10/30/20   6 of 34
                                                              Page   40 of 86




       13.     Shine Effort Inc Limited is a Hong Kong corporation incorporated in 2014, and

a subsidiary of HDR and 100x. Shine is the corporate entity through which BitMEX conducts

proprietary trading on its own BitMEX platform, as well as proprietary trading with other market

participants on exchanges and over the counter throughout the world. Shine is controlled by

Hayes, Delo, and Reed.

       14.     HDR Global Services (Bermuda) Limited is a Bermudian entity incorporated in

2018 that employs certain personnel performing duties for BitMEX.

       15.     HDR, 100x, ABS, Shine, and HDR Services act as a single, integrated common

enterprise. They share common office space, employees and operational resources. They

advertise on a single website that does not distinguish between entities. They share common

directors. They share common ownership. They share common legal and compliance resources.

They share operating expenses, and report financial activities in consolidated financial

statements. BitMEX employees and executives refer to a BitMEX enterprise as opposed to

distinguishing between legal entities. Employees of the various entities have “bitmex.com”

email addresses. These entities operate as an integrated, common enterprise, and are described

together in this complaint as “BitMEX.”

       16.     Arthur Hayes is a co-founder and co-owner of BitMEX, and describes himself as

Chief Executive Officer of BitMEX. He is a U.S. citizen who currently resides in Hong Kong.

Hayes owns property in the U.S., and files U.S. income tax returns. During the Relevant Period,

Hayes held his ownership interest in the BitMEX entities through a Delaware limited liability

company that maintains bank accounts at financial institutions in the U.S. and owns property in

the U.S. Hayes also owns and operates an entity named Headline Asia, through which he

conducts transactions with and on the BitMEX platform, and with other cryptocurrency




                                                6
      Case Case 1:20-cv-08132 Document
           3:20-cv-03345-WHO   Document184-6
                                          FiledFiled
                                                10/01/20   Page
                                                     10/30/20   7 of 35
                                                              Page   40 of 86




exchanges and over-the-counter trading partners. He has never been registered with the

Commission in any capacity.

       17.         Ben Peter Delo is a co-founder and co-owner of BitMEX, and during the

Relevant Period he has been the Chief Operating Officer of BitMEX. He is a U.K. citizen and,

on information and belief, currently resides in Hong Kong. He has never been registered with

the Commission in any capacity.

       18.         Samuel Reed is a co-founder and co-owner of BitMEX, and describes himself as

Chief Technology Officer of BitMEX. He is a U.S. citizen and has resided in Milwaukee,

Wisconsin and Boston, Massachusetts during the Relevant Period. During the Relevant Period,

Reed has held his ownership interest in the BitMEX entities through a Wisconsin limited liability

company that maintains bank accounts at banks in the United States, and owns property in the

U.S. Reed has never been registered with the Commission in any capacity.

       19.         Hayes, Delo, and Reed together control the operations of the BitMEX enterprise.

             IV.      STATUTORY BACKGROUND AND LEGAL FRAMEWORK

       20.         The purpose of the CEA is to “serve the public interests . . . through a system of

effective self-regulation of trading facilities, clearing systems, market participants and market

professionals under the oversight of the Commission,” as well as “to deter and prevent price

manipulation or any other disruptions to market integrity; to ensure the financial integrity of all

transactions subject to [the] Act and the avoidance of systemic risk; to protect all market

participants from fraudulent or other abusive sales practices and misuses of customer assets; and

to promote responsible innovation and fair competition among boards of trade, other markets and

market participants.” Section 3 of the Act, 7 U.S.C. § 5 (2018).




                                                    7
       Case Case 1:20-cv-08132 Document
            3:20-cv-03345-WHO   Document184-6
                                           FiledFiled
                                                 10/01/20   Page
                                                      10/30/20   8 of 36
                                                               Page   40 of 86




        21.     Derivatives are financial instruments such as futures, options or swaps that derive

their value from something else, like a benchmark or a physical commodity. The CEA requires

that, subject to certain exemptions, commodity derivative transactions must be conducted on

exchanges designated by, or registered with, the CFTC. For example, trading of commodity

futures contracts must be conducted on a board of trade designated by the CFTC as a contract

market or a registered foreign board of trade, Section 4 of the Act, 7 U.S.C. § 6 (2018), and

Regulation 48.3, 17 C.F.R. § 48.3 (2019); no person may operate a facility for the trading or

processing of swaps unless the facility is registered as a swap execution facility or as a

designated contract market, 5h(a)(1) of the Act, 7 U.S.C. § 7b-3(a) (2018), and Regulation 37.3,

17 C.F.R. § 37.3 (2019); commodity options must likewise be conducted on a board of trade

designated as a contract market, Section 4c(b) of the Act, 7 U.S.C. § 6c(b) (2018), and Regulation

32.2, 17 C.F.R. § 32.2 (2019).

        22.     A cryptocurrency or virtual currency is a type of digital asset defined here as a

digital representation of value that functions as a medium of exchange, a unit of account, and/or

a store of value, but does not have legal tender status in any jurisdiction.

        23.     Bitcoin, ether, litecoin, and other virtual currencies are distinct from “real” or

“fiat” currencies, which are the coin and paper money of the United States or another country

that are designated as legal tender, circulate, and are customarily used and accepted as a medium

of exchange in the country of issuance. Digital assets, such as bitcoin, ether, and litecoin are

“commodities” as defined under Section 1a(9) of the Act, 7 U.S.C. § 1a(9) (2018).

        24.     In recent years, as digital asset and virtual currency markets have evolved, the

CFTC has approved the offer of futures contracts on virtual currencies by boards of trade




                                                   8
      Case Case 1:20-cv-08132 Document
           3:20-cv-03345-WHO   Document184-6
                                          FiledFiled
                                                10/01/20   Page
                                                     10/30/20   9 of 37
                                                              Page   40 of 86




registered with the CFTC such as the Chicago Mercantile Exchange and Chicago Board Options

Exchange.

       25.     With limited exceptions, Section 5h(a) of the Act,7 U.S.C. § 7b-3 (2018), and

Regulation 37.3, 17 C.F.R. § 37.3 (2019), make it illegal for a person to operate a facility for the

trading or processing of swaps unless the facility is registered as a designated contract market or

a swap execution facility with the CFTC.

       26.     Section 1a(47)(A)(iii) and (vi) of the Act, 7 U.S.C. § 1a(47)(A)(iii), (vi) (2018),

broadly defines “swap” to include “any agreement, contract, or transaction”—

       (iii) [T]hat provides on an executory basis for the exchange, on a fixed or
       contingent basis, of 1 or more payments based on the value or level of 1 or more
       interest or other rates, currencies, commodities, securities, instruments of
       indebtedness, indices, quantitative measures, or other financial or economic
       interest or property of any kind, or any interest therein or based on the value
       thereof, and that transfers, as between the parties to the transaction, in whole or in
       part, the financial risk associated with a future change in any such value or level
       without also conveying a current or future direct or indirect ownership interest in
       an asset (including any enterprise or investment pool) or liability that incorporates
       the financial risk so transferred, including any agreement, contract or transaction
       commonly known as . . . (I) an interest rate swap; . . . (VII) a currency
       swap; . . . (XXII) a commodity swap . . . [or]

       (vi) that is any combination or permutation of, or option on, any agreement,
       contract, or transaction described in any of [these clauses].

       27.     The provisions of the Act and Regulations that apply to DCMs and SEFs, the

facilities where the trading of commodity derivatives typically occurs, establish important

protections for United States derivatives markets and market participants. For example, DCMs

and SEFs must conform to core principles that are designed to achieve the prevention of market

abuse, Sections 5(d)(12)(a) and 5h(f)(2)(B) of the Act, 7 U.S.C. §§ 7(d)(12)(a), 7b-3(f)(2)(B)

(2018); ensure their financial stability, Sections 5(d)(21) and 5h(f)(13) of the Act, 7 U.S.C.

§§ 7(d)(21), 7b-3(f)(13) (2018); protect their information security, Regulations 38.1051(a)(2)




                                                 9
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  10 of38
                                                                    40of 86




and 37.1401(a)(2), 17 C.F.R. §§ 38.1051(a)(2), 37.1401(a)(2) (2019); and safeguard their

systems in the event of a disaster, Regulations 38.1051(a)(3) and 37.1401(a)(3), 17 C.F.R.

§§ 38.1051(a)(3), 37.1401(a)(3) (2019). Further, DCMs and SEFS must ensure that the contracts

they list for trading are “not readily susceptible to manipulation,” Sections 5(d)(3) and 5h(f)(3)

of the Act, 7 U.S.C. §§ 7(d)(3), 7b-3(f)(3) (2018); DCMs must “prevent market disruption,”

Section 5(d)(4) of the Act,7 U.S.C. § 7(d)(4) (2018), and SEFs must monitor trading “to prevent

manipulation, price distortion, and disruptions,” Section 5h(f)(4)(B) of the Act, 7 U.S.C. § 7b-

3(f)(4)(B) (2018); DCMs and SEFs must impose position limits designed to reduce the potential

threat of market manipulation or congestion, Sections 5(d)(5) and 5h(f)(6) of the Act, 7 U.S.C.

§§ 7(d)(5), 7b-3 (f)(6) (2018); DCMs and SEFs must establish and enforce rules to minimize

conflicts of interest, Sections 5(d)(16) and 5h(f)(12) of the Act,7 U.S.C. §§ 7(d)(16), 7b-3(f)(12)

(2018); and DCMs and SEFs must maintain and retain important records and provide them to the

Commission, Sections 5(d)(18) and 5h(f)(10) of the Act, 7 U.S.C. §§ 7(d)(18), 7b-3(f)(10)

(2018).

          28.   An FCM is an individual, association, partnership, corporation, or trust that is (i)

engaged in soliciting or in accepting orders for regulated transactions including futures, swaps,

commodity options, or retail commodity transactions, or (ii) acts as a counterparty to retail

commodity transactions; and which, in connection with these activities, “accepts any money,

securities, or property (or extends credit in lieu thereof) to margin, guarantee, or secure any

trades or contracts that result or may result therefrom.” Section la(28)(A) of the Act, 7 U.S.C.

§ la(28)(A) (2018).

          29.   Retail commodity transactions are transactions that are entered into with, or

offered to, non-eligible contract participants “on a leveraged or margined basis, or financed by




                                                 10
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  11 of39
                                                                    40of 86




the offeror, the counterparty, or a person acting in concert with the offeror or counterparty on a

similar basis.” Section 2(c)(2)(D) of the Act, 7 U.S.C. § 2(c)(2)(D) (2018). Retail commodity

transactions are subject to Section 4(a) of the Act, 7 U.S.C. §§ 6(a) (2018), “as if” they are a

contract of sale of a commodity for future deliver, and therefore must be executed on a regulated

exchange.

       30.     An eligible contract participant (“ECP”) is, in general, an individual who has

amounts invested on a discretionary basis, the aggregate of which is in excess of $10 million, or

$5 million if the individual enters into the transaction “in order to manage the risk associated

with an asset owned or liability incurred, or reasonably likely to be owned or incurred, by the

individual.” Section 1a(18)(xi) of the Act, 7 U.S.C. § 1a(18)(xi) (2018).

       31.     FCM’s hold customer funds to margin commodity derivative transactions. They

are a critical component of the U.S. financial system, and therefore must meet stringent

requirements imposed by the Act and Regulations. Among the most fundamental of these

requirements is Section 4d(a) of the Act, 7 U.S.C. § 6d(a) (2018), which makes it illegal for any

person to be an FCM unless registered as such with the Commission. FCMs must establish

safeguards to prevent conflicts of interest, Section 4d(c) of the Act, 7 U.S.C. § 6d(c) (2018);

segregate customer assets to protect them from the risk of the FCM’s insolvency, 7 U.S.C.

§ 6d(a)(2); and employ only salespeople who register with the CFTC and meet strict proficiency

requirements, Section 4k(1) of the Act, 7 U.S.C. § 6k(1) (2018).

       32.     Regulation 166.3, 17 C.F.R. § 166.3 (2019), requires a Commission registrant

such as an FCM to diligently supervise all activities of its officers, employees, and agents

relating to its business as an FCM. The term “Commission registrant” as used in 17 C.F.R.

§ 166.3 means “any person who is registered or required to be registered with the Commission




                                                 11
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  12 of40
                                                                    40of 86




pursuant to the Act or any rule, regulation, or order thereunder” Regulation 166.1(a), 17 C.F.R.

§ 166.1(a) (2019).

       33.     Regulation 42.2, 17 C.F.R. § 42.2 (2019) requires, among other things, that every

FCM shall comply with the applicable provisions of the Bank Secrecy Act (BSA) and the

regulations promulgated by the Department of the Treasury under that Act at 31 C.F.R.

chapter X, and with the requirements of 31 U.S.C. § 5318(l) and the implementing regulation

jointly promulgated by the Commission and the Department of the Treasury at 31 C.F.R.

§ 1026.220, which require that a customer identification program (“CIP”) be adopted as part of

the firm’s BSA compliance program.

       34.     31 U.S.C. § 5318(l) (2018) requires, among other things, that financial institutions

such as FCMs implement reasonable procedures to verify the identity of any person seeking to

open an account, maintain records of information used to verify a person’s identify, and consult

lists of known or suspected terrorists or terrorist organizations (such as those created and

distributed by the Office of Foreign Asset Control of the United States Department of Treasury

(“OFAC”) to determine whether a person seeking to open an account appears on any such list.

       35.     The regulations promulgated by the Department of Treasury under 31 C.F.R.

chapter X require, as relevant here, that every FCM must: (1) implement a written CIP that, at a

minimum, includes procedures for verifying the identify of each customer sufficient to enable the

FCM to form a reasonable belief that it knows the true identify of each customer; (2) retain

records collected pursuant to the CIP; and (3) implement procedures for determining whether a

customer appears on any list of known or suspected terrorists or terrorist organizations.




                                                 12
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  13 of41
                                                                     40of 86




                                            V.      FACTS

              A.      The BitMEX Trading Platform and Products

        36.        BitMEX is a peer-to-peer “crypto-products platform” that offers the trading of

cryptocurrency derivatives including bitcoin, ether and litecoin. As of September 5, 2020,

BitMEX advertises that it has a transaction volume of $74.06 billion during the prior thirty days,

and $956.83 billion during the past year.

        37.        BitMEX offers leveraged trading of cryptocurrency derivatives to retail (non-

ECP) and institutional customers in the U.S. and throughout the world through BitMEX’s

website, www.bitmex.com, the BitMEX mobile app, and by direct connection to its trading

engine servers via the BitMEX application protocol interface (“API”). The API connection is

generally used by more technologically sophisticated BitMEX customers.

        38.        On its website, BitMEX advertises that “sign up takes less than 30 seconds,” and

that customers can “trade in minutes; deposits only require one confirmation.” BitMEX allows

customers to open accounts with an anonymous email and password, and a deposit of bitcoin.

BitMEX does not collect any documents to verify the identity or location of the vast majority of

its users.

        39.        BitMEX is a pure derivatives exchange as opposed to a spot market for the

purchase or sale of virtual currencies. BitMEX allows customers to place buy or sell orders for

its various cryptocurrency derivatives with leverage of up to 100 to 1, meaning a customer with

$10,000 in his or her account may execute a trade with a notional value of $1,000,000. BitMEX

does not actually deliver the cryptocurrencies underlying the contracts it offers for trading on its

platform.




                                                   13
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  14 of42
                                                                    40of 86




       40.     BitMEX offers the leveraged trading of cryptocurrency derivatives; BitMEX does

not actually deliver the cryptocurrencies whose prices underlie the various contracts and

transactions BitMEX offers.

       41.     BitMEX accepts deposits to and allows withdrawals from the platform in bitcoin.

BitMEX requires customers to deposit bitcoin to margin trading positions in its various contracts.

BitMEX allows customers to place buy (long) and sell (short) orders in an electronic order book,

and matches customer orders in what it calls its “trading engine.”

       42.     To keep positions open, BitMEX customers are required to hold a percentage of

the value of their trading positions on the exchange as margin. BitMEX describes “Initial

Margin” as “the minimum amount of bitcoin you must deposit to open a position.” BitMEX

describes “Maintenance Margin” as “the minimum amount of bitcoin you must hold to keep a

position open.” If a customer’s margin balance drops below the Maintenance Margin level,

BitMEX takes over the customer’s trading position, the position is liquidated, and the customer’s

maintenance margin is lost. If BitMEX is able to liquidate the position at above what it calls the

“bankruptcy” price, the funds are added to BitMEX’s “Insurance Fund.” If BitMEX is unable to

liquidate the position above the bankruptcy price, BitMEX uses funds from its Insurance Fund to

make up the difference, or may close out positions of other traders on the exchange in what

BitMEX calls an “Auto-Deleveraging event.”

       43.     BitMEX acts as the counterparty to certain transactions on its platform, such as

through its internal “market-making” desk, or through the BitMEX “Liquidation Engine” that

can assume a customer’s position under certain circumstances.




                                                14
        CaseCase 1:20-cv-08132 Document
             3:20-cv-03345-WHO  Document1 84-6
                                           FiledFiled
                                                 10/01/20  PagePage
                                                      10/30/20  15 of43
                                                                      40of 86




        44.    In general, BitMEX makes money by charging execution fees for trades made on

the BitMEX platform. BitMEX has made more than $1 billion in fees since its inception in

2014.

        45.    Hayes, Delo, and Reed launched the BitMEX trading platform for live trading in

November of 2014. Initially, BitMEX offered only two futures contracts, the “XBT” and the

“XBU,” both of which were based on the value of a dollar against the value of a bitcoin. Over

time, BitMEX added various virtual currency derivatives contracts to its suite of products,

including futures, options and swaps on bitcoin, litecoin and ether.

        46.    On May 13, 2016, BitMEX launched its first swap product, a “perpetual bitcoin

U.S. dollar leveraged swap product,” which it has described generally as “the XBTUSD

perpetual swap.” On its website, BitMEX has described its “Perpetual Contract” (or “perpetual

swap contract”) as “a product similar to a traditional Futures Contract in how it trades.” BitMEX

claims its “XBTUSD” perpetual swap is “the most traded cryptocurrency product of all time.”

        47.    Between November 22, 2014 and February 9, 2020, BitMEX has had over 2.5

trillion contracts traded on its platform. Most of that volume—more than two trillion contracts—

has been in the XBTUSD swap.

        48.    Despite its significant trading volume, the varied products offered for trading, and

acting in a capacity requiring designation or registration as a DCM or SEF, BitMEX has not

implemented rules or procedures to achieve compliance with the core principles required of

DCMs or SEFs under the CEA and Regulations. Among other critical issues, BitMEX has failed

to implement rules or procedures sufficient to ensure that: the contracts it offers are not readily

susceptible to manipulation; market participants are prevented from engaging in manipulation or

disruptive trading; and market participants who engage in misconduct are subject to discipline.




                                                 15
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  16 of44
                                                                    40of 86




       49.        Contrary to requirements imposed on DCMs and SEFs, BitMEX has failed to

maintain required records, and in fact has actively deleted required records including critical

customer identification information.

       50.        Further, BitMEX has failed to establish rules to minimize conflicts of interest.

This is apparent because Hayes, Delo, Reed, and numerous other BitMEX employees trade on

the platform, and BitMEX’s own internal “market-making” desk has at times been one of the

largest traders on the platform.

             B.      BitMEX’s U.S. Operations and Offices

       51.        Throughout the Relevant Period, BitMEX has conducted major components of its

business and maintained a significant presence in the U.S.

       52.        During the Relevant Period, BitMEX has employed approximately half of its

workforce in the U.S., including at least 9 in New York and 56 in San Francisco.

       53.        BitMEX’s U.S.-based employees’ and agents’ compensation is typically paid by

ABS, a company controlled by Hayes, Delo, and Reed. An April 27, 2017 Service Agreement

between HDR and ABS renders ABS staff contractually responsible for BitMEX’s business

development, marketing, sales, engineering, human resources, payroll, customer support and

software development from its U.S. offices in San Francisco and New York.

       54.        BitMEX executives based outside of the U.S. frequently visit BitMEX’s San

Francisco offices. Hayes and other BitMEX sales staff have frequently traveled to the U.S. to

solicit customers for BitMEX and to publicly promote BitMEX in through U.S. media outlets.

       55.        Since the BitMEX San Francisco office opened in 2017, at least the following

functions have been performed from that office: Product Engineering, Incident Response, and

Software and Security Engineering, Product Management, User Experience/Visual Design/UX,




                                                   16
        CaseCase 1:20-cv-08132 Document
             3:20-cv-03345-WHO  Document1 84-6
                                           FiledFiled
                                                 10/01/20  PagePage
                                                      10/30/20  17 of45
                                                                      40of 86




Dev Ops Engineering, Data Engineering, Kubernetes Engineering, Web Development, Human

Resources, Ventures, Security and IT, Communications, Marketing, Accounting, and Recruiting.

        56.    Beginning in 2014 and continuing through the Relevant Period, Reed has worked

primarily from within the U.S. Reed was the primary architect of BitMEX’s website and order

entry system. Reed also has been responsible for BitMEX’s information security management,

along with a team based primarily in BitMEX’s San Francisco office. On March 1, 2018,

BitMEX leased office space for ABS in Milwaukee, Wisconsin, where Reed performed work for

BitMEX.

        57.    BitMEX’s Head of Business Development was based in New York for the

majority of the Relevant Period. This executive reported to, and continues to report to Hayes.

While residing and acting on behalf of BitMEX in the U.S., specifically in this District, this

executive has been responsible for leading BitMEX’s Customer Support team, managing sales

staff worldwide, leading institutional sales, speaking publicly about BitMEX, developing

products for BitMEX, and leading BitMEX’s internal “market making” desk that trades on the

BitMEX platform.

        58.    BitMEX continued to increase its New York presence in 2018, hiring a Marketing

Manager in April 2018 to promote BitMEX, an Investment Associate in May 2018, an Art

Director in July 2018, and a Content Manager to write strategic marketing communications,

press releases, pitches, emails, and web content in October 2018. Consistent with this increased

presence, on May 1, 2018, a BitMEX executive signed an agreement for office space in New

York.

        59.    To respond to U.S. customer service issues and emails, BitMEX hired a Customer

Service Representative in October 2017 to work remotely from New Jersey.




                                                17
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  18 of46
                                                                    40of 86




       60.     BitMEX recently closed its New York office, but continues to run significant

portions of its derivatives trading platform from San Francisco, and remotely from other parts of

the U.S.

       61.     BitMEX uses vendors based in the United States for critical components of its

business, for example using Google products for email services, using Slack for an internal

BitMEX communications platform, and Amazon Web Services for data storage and handling.

       62.     BitMEX also uses the benefits and protections of the U.S. legal system. For

example, BitMEX has applied for various United States trademarks and service marks on the

BitMEX name and logo. On March 29, 2018, BitMEX applied with the United States Patent and

Trademark Office for a trademark on the word “BitMEX.” The owner of record for the

“BitMEX” U.S. Word Mark is HDR.

               C. Hayes, Delo, and Reed Have Controlled BitMEX and Operated BitMEX
                  as a Common Enterprise

       63.     Throughout the Relevant Period, Hayes, Delo, and Reed have controlled the

BitMEX common enterprise, including the various corporate entities that comprise BitMEX for

the common purpose of operating the BitMEX trading facility. Hayes, Delo, and Reed each sign

documents on behalf of the various BitMEX corporate entities. They control the bank and

trading accounts for the various BitMEX corporate entities. They have the authority to hire and

fire employees. And they ultimately control the deposits to and withdrawals from the BitMEX

platform.

       64.     Hayes, Delo, and Reed incorporated HDR as a Seychelles International Business

Company on June 23, 2014. They were the three original Directors of HDR, and each owned

approximately one third of that entity.




                                               18
        CaseCase 1:20-cv-08132 Document
             3:20-cv-03345-WHO  Document1 84-6
                                           FiledFiled
                                                 10/01/20  PagePage
                                                      10/30/20  19 of47
                                                                      40of 86




        65.   Hayes signed many of the initial corporate documents for HDR, agreeing in

documents to act “as principal agent” of the entity, and representing that HDR would not

“engage in any businesses which are considered to be illegal in Hong Kong or other countries in

the world.”

        66.   Hayes, Delo, and Reed incorporated Shine in Hong Kong on August 6, 2014. The

first Director and Chairman of the company was Hayes. Delo was later appointed as Chairman

of Shine, and in that role approved the lease of office space in the Cheung Kong Centre in Hong

Kong.

        67.   Hayes, Delo, and Reed incorporated ABS in Delaware on April 27, 2017, at

which time Hayes was “elected as the sole director of the Corporation.” In a corporate resolution

on the same date, Hayes was appointed to be the President, Secretary and Treasurer of ABS, and

given authority to open and manage bank accounts on behalf of ABS. The same resolution

“authorized and directed [ABS] to borrow funds from HDR Global Trading Limited.”

        68.   A November 2017 ABS corporate resolution authorized Hayes and Reed as

“designated signatories,” able to open bank accounts on behalf of ABS. Hayes and Reed also

have held credit cards for ABS.

        69.   Hayes, Delo, and Reed have shared responsibility for various aspects of the

BitMEX business. At a high level, Delo has been responsible for building and overseeing the

BitMEX trading engine, Reed has been responsible for building and overseeing the BitMEX

website, API and order entry system, and Hayes has been responsible for strategic decisions,

business development, marketing, and management of the BitMEX enterprise. Hayes has also

been primarily responsible for representing BitMEX in public speaking engagements and




                                               19
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  20 of48
                                                                    40of 86




appearances, and has authored many of the posts on the BitMEX blog. Hayes regularly appears

as a speaker at conferences throughout the world, including in the U.S., on behalf of BitMEX.

       70.        Hayes, Delo, and Reed have worked together to build the BitMEX platform, and

all have been involved in the critical decisions for the enterprise, such as whether (or not) to

pursue regulatory approval for the platform, or whether (or not) to implement KYC or AML

policies and procedures. For example, in August 2014, shortly before the launch of the platform,

Hayes wrote to Delo that BitMEX would not do any KYC, saying “Basically just valid email

address until we feel significant pressure to do otherwise.”

       71.        Hayes, Delo, and Reed all were involved in discussions with compliance

consultants for BitMEX, even before the launch of the platform, and all three have participated

in discussions with BitMEX’s numerous lawyers to discuss legal and regulatory issues facing

BitMEX.

       72.        Hayes, Delo, and Reed have made decisions on BitMEX’s products, including

deciding how to structure BitMEX’s futures, options and swaps contracts. Hayes, Delo, and

Reed also have been involved with developing and managing BitMEX’s internal market maker

trading algorithms.

       73.        The control by Hayes, Delo, and Reed continues today. While BitMEX has hired

employees to manage certain aspects of trading facility, those individuals all ultimately act under

the direction and control of Hayes, Delo, and Reed. Key financial and trading decisions require

“Founder” approval, meaning approval by Hayes, Delo, and Reed.

             D.      BitMEX Solicits US Customers

       74.        BitMEX has devoted significant resources to soliciting customers in the U.S.

BitMEX solicits orders from U.S.-based customers for futures, options, and swaps by advertising

on its website and on social media, including the BitMEX blog, Twitter, Reddit, Telegram,


                                                  20
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  21 of49
                                                                    40of 86




Facebook, and a BitMEX YouTube page. A 2015 BitMEX investor presentation prepared by

Hayes stated that a “constant presence on these media platforms ensures that . . . [when the]

Bitcoin community thinks of derivatives BitMEX comes to mind.” BitMEX also solicits

customers and advertises in the U.S. at various conferences and at meetings with individual

customers.

       75.     BitMEX also solicits customers through its “affiliate” program. BitMEX’s

affiliate program allows U.S. customers to solicit other customers to trade on the platform in

exchange for compensation from BitMEX. BitMEX provides customers with an affiliate link

which they can share, for example as many BitMEX affiliate marketers do on Twitter, and

receive compensation for customers who follow the link to open accounts and trade on the

platform.

       76.     Dozens of U.S. residents publicly identify themselves on social media as traders

on the BitMEX platform, often also providing affiliate links encouraging social media followers

to open accounts and trade on the BitMEX platform. BitMEX is aware of this because BitMEX

monitors social media platforms such as Twitter, Telegram and Reddit for references to BitMEX,

for years pulling references to BitMEX customers who participated in BitMEX’s affiliate

program.

       77.     In October of 2016, a senior BitMEX executive confirmed directly in response to

a customer question that U.S. persons could solicit for BitMEX in connection with the affiliate

program and be paid by BitMEX in bitcoin on the BitMEX platform, stating: “It is fine for you

to set up the account (while being located in the US) with us if you are not trading and only

withdrawing the affiliate commissions . . . You do not need to do anything on your end to restrict

them from your marketing, if they happen to sign up with a US IP and they are not US residents




                                                21
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  22 of50
                                                                    40of 86




then we will ask them to provide alternative verification. If they sign up from a non-US IP then

no need to worry.”

       78.     As of July 27, 2018, at least 1,100 U.S. affiliate program customers received

affiliate payments from BitMEX for soliciting customers to trade on BitMEX. In 2019, BitMEX

paid out $66 million to customers in affiliate commissions.

       79.     Senior executives at BitMEX have openly acknowledged the solicitation of U.S.

customers through the BitMEX affiliate marketing scheme, noting in internal chats that one user

“openly tells Americans on Twitter and his website to use a VPN [a Virtual Private Network] to

sign up for BitMEX” providing his BitMEX affiliate link and VPN link at the same time, having

“pulled in around -43 XBT from the [affiliate] program.” Hayes was in direct contact with this

specific affiliate marketer, handling BitMEX’s relationship with the user and communicating

with him about his BitMEX affiliate pay-outs.

       80.     The use by U.S. customers of VPN services, which create a private network from

a public internet connection and mask the customer’s internet protocol (IP) address so online

actions are virtually untraceable, to access and trade on the BitMEX platform, is an open secret.

For example, YouTube contains videos of U.S. customers trading on BitMEX, along with

instructions on how to access BitMEX from the U.S. Messaging applications Discord and

Telegram have chat groups that instruct U.S. residents to use a VPN to access BitMEX if trading

from the U.S. Internal documents including BitMEX customer service representative emails and

chats reflect regular awareness of the use by U.S. persons of VPN services to access and trade on

the BitMEX platform.

       81.     In addition to soliciting U.S. retail customers, BitMEX has also marketed directly

to proprietary trading firms and other institutional customers based in the U.S., has held meetings




                                                22
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  23 of51
                                                                    40of 86




in the U.S., and has solicited firms to open accounts to trade on BitMEX through off-shore

entities. Internal BitMEX emails note the need to focus on “business development and

marketing” to institutional customers, with a dedicated employee for “US and European

markets.”

       82.        In 2014, BitMEX solicited a proprietary trading firm headquartered in Chicago,

Illinois to be the first “lead market maker” on the BitMEX platform. Hayes, Delo, and Reed

were all directly involved in communications with the firm’s executives in Chicago.

       83.        BitMEX staff frequently has met with U.S. traders. For example, BitMEX

executives traveled to Chicago in July 2018 to meet with at least seven major Chicago-based

trading firms. In addition, BitMEX executives also met with prominent proprietary trading firms

in New York.

       84.        Throughout the Relevant Period, BitMEX’s U.S. customers have been able to

access the BitMEX platform from the U.S.—either via API or through the BitMEX website

accessed on their own computers located in the U.S. via a VPN.

             E.      BitMEX Fails To Implement Anti-Money Laundering and Know-Your-
                     Customer Procedures, or a Customer Information Program.

       85.        Throughout the Relevant Period, BitMEX has failed to implement any KYC

procedures or a CIP that would enable it to identify U.S. persons–or the true identity of the vast

majority of its customers, whether from the U.S. or elsewhere.

       86.        BitMEX has not implemented any AML policies or procedures, which are

required of financial institutions such as FCMs to prevent or detect, among other things, terrorist

financing or other criminal activity.

       87.        BitMEX has no CIP, which, like KYC procedures, is required of certain financial

institutions including FCMs.



                                                 23
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  24 of52
                                                                    40of 86




       88.     BitMEX has also “deleted” records for numerous accounts, in certain cases

explicitly because a user was found to be located in the U.S. or another “restricted jurisdiction.”

In a December 2018 chat involving BitMEX Customer Support personnel, a BitMEX supervisor

describes the policy: “At the moment we are deleting people's accounts once they have

withdrawn if they are from a restricted jurisdiction.”

       89.     Throughout the Relevant Period, Hayes, Delo, and Reed have been fully aware

that U.S. customers have used VPN to access the BitMEX platform. For example, Delo and

Reed regularly received email notification indicating new U.S. customers were opening accounts

on BitMEX, and its self-identified “thought leader” and “visionary” Hayes has also advised U.S.

customers on how to trade on BitMEX, stating, “If you have a non-US company that can open an

account with us, Greg our head of business development can assist.” BitMEX even maintained

an internal dashboard of open accounts from supposedly restricted jurisdictions.

       90.     Delo altered a U.S. resident’s (and prominent BitMEX user) account location to

Canada for a user that brought in 1,336 user accounts through BitMEX’s affiliate program.

       91.     Hayes, Delo, and Reed received or had access to spreadsheets and reports that

showed the trading volume, revenue to BitMEX, and other account and transactional information

for U.S. based traders. For example, BitMEX country revenue reports from October 2018

contain information about the number of U.S traders on its platform.

       92.     As late as November 3, 2018, still BitMEX did not “have any rules in place” with

regard to U.S. customers. Even after BitMEX began imposing some restrictions on access to the

platform by U.S. traders, Hayes, Delo, and Reed crafted exceptions for certain U.S. traders and

were aware that other U.S. traders accessed the platform by using VPN. Further, BitMEX’s lack




                                                 24
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  25 of53
                                                                     40of 86




of any KYC procedures or a CIP made BitMEX’s superficial steps to block U.S. traders

ineffective.

             F.      BitMEX Was Aware of U.S. Regulatory Requirements but Attempted to
                     Evade Them

       93.        Hayes, Delo, and Reed were aware of the regulatory regime applicable to U.S.

financial institutions such as FCMs, but made conscious decisions throughout the Relevant

Period to avoid and evade them.

       94.        For example, in a March 2015 investor presentation laying out BitMEX’s

business plan, Hayes wrote that:

        a.     BitMEX chose to incorporate HDR in the Seychelles because “FX exchanges do not

               need to register for a financial services license if they conduct all of their business

               offshore,”

        b. “Bitcoin derivatives are completely unregulated worldwide. No government

               regulator has come out with any definitive guidance. Regulators are still trying to

               tackle the exchanging of fiat and Bitcoin. The fact that BitMEX is Bitcoin only and

               does not touch and [sic] domestic fiat currency also helps shield the exchange from

               regulations.”

        c. “The CFTC is expected to deliver guidance on Bitcoin derivatives sometime in 2H

               2015, BitMEX wants to be able to service the US market.” Attorneys for BitMEX

               “will be advising BitMEX on how to tackle any regulation that the CFTC plans to

               enact. As it currently stands now the type of Bitcoin derivatives that BitMEX offers

               can be traded by US persons.”

        d. “BitMEX deals only in Bitcoin and does not transfer between two value stores.

               From a regulatory standpoint, this means that BitMEX is not required to conduct



                                                    25
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  26 of54
                                                                    40of 86




             KYC or AML on any accounts. Users can sign up with just a verified email

             address.”

        e. “BitMEX recognizes that to attacht [sic] the deepest pools of liquidity obtaining a

             financial license in a well respected jurisdiction is a must. AS trading volumes and

             revenues grow, BitMEX will be actively looking at favorable jurisdicts [sic] from

             which to become a regulated derivatives exchange. New Zealand, Islae of Man,

             Jersey, and Gibraltar, are some of the jurisdicitons [sic] that BitMEX and its legal

             team are investigating.”

       95.     BitMEX’s co-founders were aware of the need to know the identity of BitMEX

customers throughout the Relevant Period. Around the launch of the platform, Hayes, Delo, and

Reed contacted a compliance consultant who told them in November of 2014 that:

       You need to know [who] you think you are dealing with is in fact who you are
       dealing with. Specifically, because of the nature of your business, you require this
       to be a global identity dataset. You need to ensure that you do not violate
       countless international statutory regulations which prohibit dealing with a variety
       of barred entities.

Nonetheless, Hayes, Delo, and Reed decided to ignore U.S. and other countries’ regulations

requiring BitMEX to verify the identity of its customers.

       96.     In 2015, a potential business partner for BitMEX asked Hayes about BitMEX’s

“regulatory compliance landscape,” asking “do you have any particular licenses or registrations

in any jurisdictions to conduct your business? Such as FinCEN, BitLicense or money transmitter

licenses? Do you do business in the US (ie do you accept customers resident in the US)?”

Hayes responded, “We do not have any licenses. We are incorporated in the Seychelles, and

accept customers globally except for NY State.”




                                                 26
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  27 of55
                                                                    40of 86




       97.     In a blog post in May of 2015, Hayes mocked the efforts of a competitor to

comply with U.S. regulatory requirements. Hayes wrote that this exchange “Kissed the Ring and

can sort of offer their services throughout the US.” Hayes noted in the same blog post a different

firm in the virtual currency industry on the “wrong side of the tracks,” because it had “failed to

adhere to the Bank Secrecy Act.”

       98.     In September of 2015, the CFTC charged and settled two matters involving

violations of the CEA by two firms involved in digital asset transactions, one of which was

charged with illegally operating a facility for the trading or processing of bitcoin options and

swaps without being registered with the CFTC as a DCM or SEF. Hayes recognized that “this

will have an impact on” BitMEX’s business, and that one of BitMEX’s goals is to “obtain legal

clarity as to next steps as it regards to US Bitcoin regulations and the CFTC.”

       99.     Yet BitMEX’s efforts to evade, rather than comply with, regulations in the U.S.

continued well after 2015 and even to the present. For example, throughout the Relevant Period

BitMEX executives coached U.S.-based trading firms to incorporate off-shore entities in order to

open trading accounts on BitMEX through those off-shore entities. The notes of one BitMEX

executive in 2018 reflect the rationale: “We do not service US individuals or US entities given

we do not have the required licenses that fall under CFTC regulations when offering derivative

products. As such, we cannot have clients based in the US with trading functions that could give

a US regulator an argument to assert jurisdiction on.” Yet, the executives at the U.S. based firms

courted and regularly communicated with regarding trading on the BitMEX platform were

inevitably based in the U.S.

       100.    In August of 2020, BitMEX finally announced plans to begin conducting KYC on

customer accounts, supposedly to begin at some point in 2021. But Hayes, Delo, and Reed made




                                                 27
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  28 of56
                                                                    40of 86




deliberate decisions throughout the Relevant Period to refrain from implementing KYC and

AML procedures, despite knowing other business partners and competitors were implementing

such procedures. For example, Hayes communicated with executives of other cryptocurrency

exchanges about KYC obligations. In fact, Hayes regularly filled out KYC forms for himself

and BitMEX’s various corporate entities at other exchanges and with BitMEX trading partners,

often noting BitMEX’s own decision not to implement any KYC or AML procedures. For

example on March 17, 2016, Hayes exchanged emails with a U.S.-based exchange in response to

questions about BitMEX’s policies:

       Apart from blocking US residents from using our platform we do no other KYC
       as we are not required to under Seychelles law for the products that we offer. For
       non US persons we require only a verified email address.

       101.      At the time Hayes wrote that BitMEX was “blocking” U.S.-based users,

thousands of U.S. persons were in fact trading on BitMEX’s platform.

VI.    VIOLATIONS OF THE COMMODITY EXCHANGE ACT AND REGULATIONS

                                               COUNT I

 Violations of Section 4(a) of the Act, 7 U.S.C. § 6(a) (2018), or, alternatively, Section 4(b) of
             the Act, 7 U.S.C. § 6(b) and Regulation 48.3, 17 C.F.R. 48.3 (2019)

              Execution of Futures Transactions on an Unregistered Board of Trade

       102.      The allegations set forth in paragraphs 1 through 101 are re-alleged and

incorporated herein by reference.

       103.      During the Relevant Period, Defendants HDR, 100x, ABS, Shine, and HDR

Services, all acting as a common enterprise and doing business as BitMEX, and through their

officers, employees, and agents, violated and are continuing to violate 7 U.S.C. § 6(a) by:

        a. offering to enter into retail commodity transactions, or contracts for the purchase or

              sale of bitcoin, litecoin and ether for future delivery;


                                                   28
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  29 of57
                                                                    40of 86




        b. entering into retail commodity transactions, or contracts for the purchase or sale of

              bitcoin, litecoin and ether for future delivery;

        c. confirming the execution of retail commodity transactions, or contracts for the

              purchase or sale of bitcoin, litecoin and ether for future delivery; and

        d. conducting an office or business in the U.S. for the purpose of soliciting, or

              accepting any order for, or otherwise dealing in, any transaction in, or in connection

              with, retail commodity transactions or contracts for the purchase or sale of bitcoin,

              litecoin and ether for future delivery;

without conducting its futures transactions on or subject to the rules of a board of trade that was

designated or registered by the CFTC as a contract market.

       104.     BitMEX’s retail commodity transactions are and were offered, entered into or

executed on a leveraged or margined basis, or are and were financed by the offeror, the

counterparty, or a person acting in concert with the offeror or counterparty on a similar basis.

       105.     BitMEX’s retail commodity transactions are and were offered to, entered into or

executed with persons who are not eligible contract participants or eligible commercial entities

and who are not engaged in a line of business related to cryptocurrencies.

       106.     In the alternative, during the Relevant Period, Defendants HDR, 100x, ABS,

Shine, and HDR Services, all acting as a common enterprise and doing business as BitMEX, and

through their officers, employees, and agents, violated and are continuing to violate

7 U.S.C. § 6(b) and Commission Regulation 48.3, 17 C.F.R. § 48.3 (2019), by permitting direct

access to its electronic trading and order matching system without obtaining an Order of

Registration for a foreign board of trade from the Commission.




                                                   29
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  30 of58
                                                                     40of 86




       107.    Each offer to enter into, execution of, and/or confirmation of the execution of

illegal off exchange futures transactions, including, without limitation, those specifically alleged

herein, is alleged as a separate and distinct violation of 7 U.S.C. § 6(a) or, alternatively, 7 U.S.C.

§ 6(b) and 17 C.F.R. § 48.3.

       108.    During the Relevant Period, Hayes, Reed and Delo directly or indirectly

controlled BitMEX, and did not act in good faith or knowingly induced, directly or indirectly, the

acts constituting BitMEX’s violations described in this Count. Pursuant to Section 13(b) of the

Act, 7 U.S.C. § 13c(b) (2018), Hayes, Reed and Delo are therefore liable for BitMEX’s

violations described in this Count to the same extent as BitMEX.

       109.    The acts and omissions of Hayes, Reed, Delo, and other officers, employees, or

agents acting for BitMEX described in this Complaint were done within the scope of their office,

employment, or agency with BitMEX. Therefore, pursuant to Section 2(a)(1)(B) of the Act,

7 U.S.C. § 2(a)(1)(B) (2018), and Regulation 1.2, 17 C.F.R. § 1.2, BitMEX is liable as a

principal for each act, omission, or failure of the other officers, employees, or agents persons

acting for BitMEX.

                                             COUNT II

              Violations of Section 4c(b) of the Act, 7 U.S.C. § 6c(b) (2018), and
                           Regulation 32.2, 17 C.F.R. § 32.2 (2019)

                           Illegal Off-Exchange Commodity Options

       110.    Paragraphs 1 through 101 of this Complaint are re-alleged and incorporated

herein by reference.

       111.    During the Relevant Period, Defendants HDR, 100x, ABS, Shine, and HDR

Services, all acting as a common enterprise and doing business as BitMEX, and through their

officers, employees, and agents, violated 7 U.S.C. § 6c(b) and Regulation 32.2 by offering to



                                                  30
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  31 of59
                                                                     40of 86




enter into, entering into, confirming the execution of, maintaining positions in, and otherwise

conducting activities relating to commodity option transactions in interstate commerce.

       112.    The commodity options that BitMEX offered to enter into, entered into,

confirmed the execution of, maintained positions in, and otherwise conducted activities relating

to, were not executed on any registered board of trade, nor has BitMEX sought registration as an

exempt foreign board of trade.

       113.    Each act in violation of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.2, including, but not

limited to, those specifically alleged herein, is alleged as a separate and distinct violation.

       114.    Hayes, Reed and Delo directly or indirectly controlled BitMEX and did not act in

good faith, or knowingly induced, directly or indirectly, the acts constituting BitMEX’s

violations of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.2. Therefore, pursuant to 7 U.S.C. § 13c(b),

Hayes, Reed and Delo are liable as a controlling person for each of BitMEX’s violations of

7 U.S.C. § 6c(b) and 17 C.F.R. § 32.2.

       115.    The acts and omissions of Hayes, Reed, Delo, and other officers, employees, or

agents acting for BitMEX described in this Complaint were done within the scope of their office,

employment, or agency with BitMEX. Therefore, pursuant to 7 U.S.C. § 2(a)(1)(B) and

17 C.F.R. § 1.2, BitMEX is liable as a principal for each act, omission, or failure of the other

officers, employees, or agents persons acting for BitMEX, constituting violations of 7 U.S.C.

§ 6c(b) and 17 C.F.R. § 32.2.




                                                  31
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  32 of60
                                                                    40of 86




                                            COUNT III

                     Violation of Section 4d of the Act, 7 U.S.C. § 6d (2018)

                     Failure to Register as a Futures Commission Merchant

       116.     Paragraphs 1 through 101 of this Complaint are re-alleged and incorporated

herein by reference.

       117.     During the Relevant Period, Defendants HDR, 100x, ABS, Shine, and HDR

Services, all acting as a common enterprise and doing business as BitMEX, and through their

officers, employees, and agents, have operated as a Futures Commission Merchant, and are

continuing to operate as a Futures Commission Merchant, by:

        a.    engaging in soliciting or accepting orders for the purchase or sale commodities for

              future delivery;

        b. engaging in soliciting or accepting orders for swaps;

        c. engaging in soliciting or accepting orders for agreements, contracts or transactions

              described in section 2(c)(2)(D)(i) of the Act (retail commodity transactions); and/or

        d. acting as a counterparty in agreements, contracts, or transactions described in section

              2(C)(2)(D)(i);

and, in or in connection with these activities, accepting money, securities, or property (or

extending credit in lieu thereof) to margin, guarantee, or secure resulting trades on the BitMEX

platform.

       118.     During the Relevant Period, Defendants HDR, 100x, ABS, Shine, and HDR

Services, all acting as a common enterprise and doing business as BitMEX, and through their

officers, employees, and agents, violated and are continuing to violate 7 U.S.C. § 6d by failing to

register with the Commission as a Futures Commission Merchant.




                                                 32
        CaseCase 1:20-cv-08132 Document
             3:20-cv-03345-WHO  Document1 84-6
                                           FiledFiled
                                                 10/01/20  PagePage
                                                      10/30/20  33 of61
                                                                      40of 86




         119.   Each act in violation of 7 U.S.C. § 6d, including, but not limited to, those

specifically alleged herein, is alleged as a separate and distinct violation.

         120.   Hayes, Reed and Delo directly or indirectly controlled BitMEX and did not act in

good faith, or knowingly induced, directly or indirectly, the acts constituting BitMEX’s

violations of 7 U.S.C. § 6d. Therefore, pursuant to 7 U.S.C. § 13c(b), Hayes, Reed and Delo are

liable as a controlling person for each of BitMEX’s violations of 7 U.S.C. § 6d.

         121.   The acts and omissions of Hayes, Reed, Delo, and other officers, employees, or

agents acting for BitMEX described in this Complaint were done within the scope of their office,

employment, or agency with BitMEX. Therefore, pursuant to 7 U.S.C. § 2(a)(1)(B) and

17 C.F.R. § 1.2, BitMEX is liable as a principal for each act, omission, or failure of the other

officers, employees, or agents persons acting for BitMEX, constituting violations of 7 U.S.C.

§ 6d.

                                             COUNT IV

            Violations of Section 5h(a)(1) of the Act, 7 U.S.C. § 7b-3(1) (2018), and
                      Regulation 37.3(a)(1), 17 C.F.R. § 37.3(a)(1) (2019)

        Failure to Register as a Designated Contract Market or Swap Execution Facility

         122.   Paragraphs 1 through 101 of this Complaint are re-alleged and incorporated

herein by reference.

         123.   During the Relevant Period, Defendants HDR, 100x, ABS, Shine, and HDR

Services, all acting as a common enterprise and doing business as BitMEX, and through their

officers, employees, and agents, violated and are continuing to violate 7 U.S.C. § 7b-3 and

17 C.F.R. § 37.3(a)(1) by operating a facility for the trading of swaps on digital assets including

bitcoin, ether, and litecoin without registering with the CFTC as a DCM or a SEF.




                                                  33
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  34 of62
                                                                     40of 86




       124.    BitMEX has operated and is continuing to operate a trading system or platform in

which more than one market participant has the ability to execute or trade swaps with more than

one other market participant on the system or platform, including the trading or processing of

swap on digital assets including bitcoin, ether, and litcoin, without being registered as a DCM or

SEF.

       125.    Certain products that have traded on BitMEX, including “perpetual swaps” or

“perpetual contracts” on bitcoin, ether, and litecoin, are swaps as defined by 7 U.S.C. § 1a(47).

       126.    Each act in violation of 7 U.S.C. § 7b-3 and 17 C.F.R. § 37.3, including, but not

limited to, those specifically alleged herein, is alleged as a separate and distinct violation.

       127.    Hayes, Reed and Delo directly or indirectly controlled BitMEX and did not act in

good faith, or knowingly induced, directly or indirectly, the acts constituting BitMEX’s

violations of 7 U.S.C. § 7b-3 and 17 C.F.R. § 37.3. Therefore, pursuant to 7 U.S.C. § 13c(b),

Hayes, Reed and Delo are liable as a controlling person for each of BitMEX’s violations of

7 U.S.C. § 7b-3 and 17 C.F.R. § 37.3.

       128.    The acts and omissions of Hayes, Reed, Delo, and other officers, employees, or

agents acting for BitMEX described in this Complaint were done within the scope of their office,

employment, or agency with BitMEX. Therefore, pursuant to 7 U.S.C. § 2(a)(1)(B) and

17 C.F.R. § 1.2, BitMEX is liable as a principal for each act, omission, or failure of the other

officers, employees, or agents persons acting for BitMEX, constituting violations of 7 U.S.C.

§ 7b-3 and 17 C.F.R. § 37.3.




                                                  34
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  35 of63
                                                                     40of 86




                                             COUNT V

                    Violations of Regulation 166.3, 17 C.F.R. § 166.3 (2019)

                                        Failure to Supervise

       129.    Paragraphs 1 through 101 of this Complaint are re-alleged and incorporated

herein by reference.

       130.    During the Relevant Period, Defendants HDR, 100x, ABS, Shine, and HDR

Services, all acting as a common enterprise and doing business as BitMEX, and through their

officers, employees, and agents, violated and are continuing to violate 17 C.F.R. § 166.3 by

employing an inadequate supervisory system and failing to perform its supervisory duties

diligently. More specifically, BitMEX violated and is continuing to violate 17 C.F.R. § 166.3

by, among other things, failing to implement a Customer Information Program, failing to

implement and conduct Know-Your-Customer procedures, failing to implement Anti-Money

Laundering procedures, and by failing to ensure that its partners, officers, employees, and agents,

lawfully and appropriately handled all commodity interest accounts at BitMEX.

       131.    BitMEX is and has been acting as an FCM, and therefore 17 C.F.R. § 166.3

applies to BitMEX, as if it were a Commission registrant.

       132.    Each act in violation of 17 C.F.R. § 166.3, including, but not limited to, those

specifically alleged herein, is alleged as a separate and distinct violation.

       133.    Hayes, Reed and Delo directly or indirectly controlled BitMEX and did not act in

good faith, or knowingly induced, directly or indirectly, the acts constituting BitMEX’s

violations of 17 C.F.R. § 166.3. Therefore, pursuant to 7 U.S.C. § 13c(b), Hayes, Reed and Delo

are liable as a controlling person for each of BitMEX’s violations of 17 C.F.R. § 166.3.




                                                  35
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  36 of64
                                                                     40of 86




       134.    The acts and omissions of Hayes, Reed, Delo, and other officers, employees, or

agents acting for BitMEX described in this Complaint were done within the scope of their office,

employment, or agency with BitMEX. Therefore, pursuant to 7 U.S.C. § 2(a)(1)(B) and

17 C.F.R. § 1.2, BitMEX is liable as a principal for each act, omission, or failure of the other

officers, employees, or agents persons acting for BitMEX, constituting violations of 17 C.F.R.

§ 166.3.

                                             COUNT VI

                       Violations of Regulation 42.2, 17 C.F.R. § 42.2 (2019)

  Failure to Implement Customer Information Program, and Failure to Implement Know
                 Your Customer and Anti-Money Laundering Procedures

       135.    Paragraphs 1 through 101 of this Complaint are re-alleged and incorporated

herein by reference.

       136.    During the Relevant Period, Defendants HDR, 100x, ABS, Shine, and HDR

Services, all acting as a common enterprise and doing business as BitMEX, and through their

officers, employees, and agents, violated and are continuing to violate 17 C.F.R. § 42.2 by failing

to implement a Customer Information Program, failing to implement Know-Your-Customer

policies and procedures, failing to implement an Anti-Money Laundering program, failing to

retain required customer information, and failing to implement procedures to determine whether

a customer appears on lists of known or suspected terrorists or terrorist organizations such as

those issued by OFAC.

       137.    Each act in violation of 17 C.F.R. § 42.2, including, but not limited to, those

specifically alleged herein, is alleged as a separate and distinct violation.

       138.    Hayes, Reed and Delo directly or indirectly controlled BitMEX and did not act in

good faith, or knowingly induced, directly or indirectly, the acts constituting BitMEX’s



                                                  36
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  37 of65
                                                                     40of 86




violations of 17 C.F.R. § 42.2. Therefore, pursuant to 7 U.S.C. § 13c(b), Hayes, Reed and Delo

are liable as a controlling person for each of BitMEX’s violations of 17 C.F.R. § 42.2.

          139.    The acts and omissions of Hayes, Reed, Delo, and other officers, employees, or

agents acting for BitMEX described in this Complaint were done within the scope of their office,

employment, or agency with BitMEX. Therefore, pursuant to 7 U.S.C. § 2(a)(1)(B) and

17 C.F.R. § 1.2, BitMEX is liable as a principal for each act, omission, or failure of the other

officers, employees, or agents persons acting for BitMEX, constituting violations of 17 C.F.R.

§ 42.2.

                                     VII.    RELIEF REQUESTED

      WHEREFORE, the Commission respectfully requests that the Court, as authorized by Section

6c of the Act, 7 U.S.C. § 13a-l (2018), and pursuant to the Court’s own equitable powers, enter:

          A.     An order finding that Defendants 100x, HDR, ABS, Shine, and HDR Services,

collectively doing business as BitMEX, and through their officers, employees, and agents,

including without limitation Hayes, Delo, and Reed, violated Section 4(a) of the Act, 7 U.S.C.

§ 6(a) (2018) (or, in the alternative, Section 4(b) of the Act, 7 U.S.C. § 6(b) and Regulation 48.3,

17 C.F.R. 48.3 (2019)); Section 4c(b) of the Act, 7 U.S.C. § 6c(b) (2018), and Regulation 32.2, 17 C.F.R.

§ 32.2 (2019); Section 4d of the Act, 7 U.S.C. § 6d (2018); Section 5h(a)(1) of the Act, 7 U.S.C. § 7b-3(1)

(2018), and Regulation 37.3(a)(1), 17 C.F.R. § 37.3(a)(1) (2019); Regulation 166.3, 17 C.F.R. § 166.3 (2019);

and Regulation 42.2, 17 C.F.R. § 42.2 (2019).

          B.     An order of permanent injunction prohibiting Defendants and any other person or entity

associated with them, from engaging in conduct described above, in violation of 7 U.S.C. §§ 6, 6c(b), 6d,

and 7b-3(1), and 17 C.F.R. §§ 32.2, 37.3(a)(1), 42.2, 48.3 and 166.3.

          C.     An order of permanent injunction prohibiting Defendants and any of their affiliates,



                                                      37
       CaseCase 1:20-cv-08132 Document
            3:20-cv-03345-WHO  Document1 84-6
                                          FiledFiled
                                                10/01/20  PagePage
                                                     10/30/20  38 of66
                                                                     40of 86




agents, servants, employees, successors, assigns, attorneys, and persons in active concert or participation

with Defendants, from directly or indirectly:

             (i)     trading on or subject to the rules of any registered entity (as that term is defined in

                     Section la of the Act, 7 U.S.C. § la(40) (2018));

             (ii)    entering into any transactions involving “commodity interests” (as that term is

                     defined in Commission Regulation 1.3, 17 C.F.R. § 1.3 (2019)), for Defendants’

                     own accounts or for any account in which they have a direct or indirect

                     interest;

             (iii)   having any commodity interests traded on Defendants’ behalf;

             (iv)    controlling or directing the trading for or on behalf of any other person or entity,

                     whether by power of attorney or otherwise, in any account involving commodity

                     interests;

             (v)     soliciting, receiving, or accepting any funds from any person for the purpose of

                     purchasing or selling any commodity interests;

             (vi)    applying for registration or claiming exemption from registration with the

                     Commission in any capacity, and engaging in any activity requiring such

                     registration or exemption from registration with the Commission, except as

                     provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2019);

             (vii)   acting as a principal (as that term is defined in Commission Regulation

                     3.1(a), 17 C.F.R. § 3.1(a) (2019)), agent or any other officer or employee of

                     any person registered, exempted from registration or required to be registered

                     with the Commission except as provided for in Regulation 4.14(a)(9);

        D.     An order directing Defendants and any third party transferee and/or successors




                                                     38
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  39 of67
                                                                    40of 86




thereof, to disgorge to any officer appointed or directed by the Court all benefits received

including, but not limited to, trading profits, revenues, salaries, commissions, loans, or fees

derived, directly or indirectly, from acts or practices which constitute violations of the Act as

described herein, including pre-judgment and post-judgment interest;

       E.    An order directing Defendants and any successors thereof, to rescind, pursuant to

such procedures as the Court may order, all contracts and agreements, whether implied or

express, entered into between, with , or amount Defendants and any customer or investor whose

funds were received by Defendants a result of the acts and practices that constituted violations of

the Act, as described herein;

       F.    An order requiring Defendants to make full restitution by making whole each and

every customer or investor whose funds were received or utilized by them in violation of the

provisions of the Act as described herein, including pre-judgment interest;

       G.    An order directing Defendants to pay civil monetary penalties, to be assessed by the

Court, in an amount not more than the penalty prescribed by Section 6c(d)(1) of the Act,

7 U.S.C. § 13a-1(d)(1) (2018), as adjusted for inflation pursuant to the Federal Civil Penalties

Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114–74, 129 Stat. 584 (2015), title

VII, Section 701, see Commission Regulation 143.8, 17 C.F.R. § 143.8 (2019), for each violation

of the Act, as described herein;

       H.    An order requiring Defendants to pay costs and fees as permitted by 28 U.S.C.

§§ 1920 and 2412(a)(2) (2006); and




                                                 39
      CaseCase 1:20-cv-08132 Document
           3:20-cv-03345-WHO  Document1 84-6
                                         FiledFiled
                                               10/01/20  PagePage
                                                    10/30/20  40 of68
                                                                    40of 86




       I.    Such other and further relief as the Court deems proper.

                                  JURY TRIAL DEMANDED

Plaintiff hereby demands a jury trial.



Dated: October 1 , 2020                   Respectfully submitted,

                                          Commodity Futures Trading Commission
                                          By its attorneys:
                                          /s/ Carlin Metzger
                                          Carlin Metzger (Pro Hac Vice Pending)
                                          Senior Trial Attorney
                                          cmetzger@cftc.gov
                                          312-596-0536

                                          Brigitte Weyls (Pro Hac Vice Pending)
                                          Senior Trial Attorney
                                          bweyls@cftc.gov

                                          Joseph Platt (Pro Hac Vice Pending)
                                          Trial Attorney
                                          jplatt@cftc.gov

                                          Elizabeth N. Pendleton (Pro Hac Vice Pending)
                                          Chief Trial Attorney
                                          ependleton@cftc.gov

                                          Scott R. Williamson (Pro Hac Vice Pending)
                                          Deputy Regional Counsel
                                          swilliamson@cftc.gov
                                          Robert T. Howell
                                          Deputy Director
                                          rhowell@cftc.gov

                                          Commodity Futures Trading Commission
                                          525 West Monroe Street, Suite 1100
                                          Chicago, Illinois 60661
                                          (312) 596-0700
                                          (312) 596-0714 (fax)
                                          Attorneys for Plaintiff
                                          Commodity Futures Trading Commission



                                               40
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 69 of 86




                    EXHIBIT 3
               Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 70 of 86




From:                Douglas Curran
Sent:                Thursday, October 15, 2020 4:56 PM
To:                  Hibbard, Stephen D.; Silveira, Matthew J.; Murphy, Jr., Dennis F.; McDonell, Jason; Altman (External),
                     Peter; Kim, Shelly; Ro (External), Jessica
Cc:                  Noah Hagey; Andrew Levine; Kristof Szoke; Alan Fu; Julie Capehart
Subject:             Amato v. HDR Global Trading - Correspondence


Counsel:

Recently revealed information causes Plaintiffs substantial concern regarding their ability to collect upon final judgment.
News reports and court documents show that HDR’s principals, including Arthur Hayes, were indicted on October 1 by
the U.S. Department of Justice and removed from their positions within the BitMEX/HDR/ABS/100x constellation of
companies shortly thereafter. The company has also been sued by the CFTC for an array of regulatory violations. While
the allegations underlying the government’s charges are different than the issues in our case, our clients’ concerns
regarding Defendants’ efforts to expatriate assets and place them beyond the reach of U.S. creditors have only been
heightened.

In view of these developments, we pose the following questions regarding whether BitMEX and its agents are taking any
steps to transfer assets outside of the jurisdiction or to otherwise dissipate those assets:

    1. Is Mr. Hayes presently making financial decisions on behalf of BitMEX? If not, who is?
    2. Has anyone at HDR or its affiliated companies (collectively, “BitMEX”) taken any steps to remove assets from
       California, other than in the ordinary course of business?
    3. Has BitMEX transferred any assets previously owned by HDR or ABS to a different individual or entity for the
       purpose of judgment avoidance?
    4. Has ABS altered the scope of its operations in the last 90 days? Has it lost employees in the last 90 days?
    5. Has the U.S. government taken any steps to freeze or seize BitMEX’s assets, either in the U.S. or internationally?
    6. Was BitMEX aware that it was the subject of government investigation prior to October 1? If so, when did it first
       become aware of the DOJ and CFTC investigations?
    7. What is the value of all fiat currency that BitMEX holds in U.S. bank accounts? In California bank accounts? How
       do those amounts compare to the same accounts on January 1, 2020?
    8. What is the value of all cryptocurrency that BitMEX holds? Where are those accounts physically located? How do
       those amounts compare to the same accounts on January 1, 2020?
    9. Which individuals or entities have access to, or have possession of devices controlling access to, the
       cryptocurrency that BitMEX holds?
    10. Why was 100x created? Who controls that company?
    11. Have any assets owned by HDR or ABS been transferred to 100x? If, so, what is the nature and value of those
        assets?
    12. What is the value of all fiat currency owned by 100x? What is the value of all cryptocurrency owned by 100x?
    13. Has BitMEX created any new legal entities other than 100x since January 1, 2020? If so, what is the purpose of
        any such entities?



                                                             1
                  Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 71 of 86

    14. Has BitMEX taken any other steps since January 1, 2020 that were designed to obstruct Plaintiffs’ ability to
        enforce a judgment against any BitMEX‐related entity or individual?

Our preference is to work with you on these matters so as to avoid the expense of motion practice. We appreciate your
providing this and any other pertinent information to us promptly so we can evaluate whether Plaintiffs must take more
formal steps to protect their ability to collect, and whether the parties can stipulate to any such interim relief.

Many thanks.

Douglas S. Curran | Partner
BRAUNHAGEY & BORDEN                   LLP

Direct: (646) 971‐8564

New York
7 Times Square, 27th Floor
New York, NY 10036‐6524
Tel. & Fax: (646) 829‐9403

San Francisco
351 California Street, 10th Floor
San Francisco, CA 94104
Tel. & Fax: (415) 599‐0210

This message is intended only for the confidential use of the intended recipient(s) and may contain protected information that is subject to
attorney‐client, work product, joint defense and/or other legal privileges. If you are not the intended recipient, please contact me immediately at
the phone number listed above and permanently delete the original message and any copies thereof from your email system. Thank you.




                                                                          2
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 72 of 86




                    EXHIBIT 4
                Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 73 of 86




From:                    Douglas Curran
Sent:                    Wednesday, October 21, 2020 3:28 PM
To:                      McDonell, Jason
Cc:                      Hibbard, Stephen D.; Silveira, Matthew J.; Murphy, Jr., Dennis F.; Altman (External), Peter; Kim, Shelly;
                         Ro (External), Jessica; Noah Hagey; Andrew Levine; Kristof Szoke; Alan Fu; Julie Capehart
Subject:                 RE: Follow up to today's call


Jason,

Thank you for the call today. Among other things, Defendants asked whether we would share our calculations regarding
the amounts Plaintiffs may seek to attach. We are willing to consider doing so, but we first request additional basic
information from you. As we described, the calculation requires simple math and one of the variables is the amount of
total shareholder distributions that HDR has made to date.

To that end, we are aware of dividend distributions that HDR made to its shareholders on or about the following dates:

         October 15, 2019
         November 19, 2019
         January XX, 2020

With respect to these distributions, please confirm (i) that the dates are accurate (and provide the precise date for the
January 2020 distribution); and (ii) the total amount that HDR distributed to its shareholders on each of these dates.
Please also confirm whether there are any other dividend distributions that HDR made from June 2015 to the present.

Separately, please provide a simple schedule or summary of all distributions of any sort – whether dividends or
otherwise – that HDR made to its shareholders from June 2015 to the present, including the dates and amounts of those
distributions.

Finally, we note that we obtained this information from SOSV‐produced documents. HDR did not include any documents
containing any dividend‐related information in its October 9 production. If we are mistaken on that front, please provide
the bates numbers from the HDR documents. Otherwise please explain why HDR has not produced any such documents.

We are willing to engage in this dialog for the reasons we discussed on the call, but we view this matter as urgent and
we cannot afford to delay our anticipated filing if there is not a joint way forward. Therefore please provide this
information promptly so we may revert back to you quickly.

Many thanks.

Douglas S. Curran | Partner
BRAUNHAGEY & BORDEN                LLP

Direct: (646) 971‐8564


From: McDonell, Jason <jmcdonell@JonesDay.com>
Sent: Wednesday, October 21, 2020 5:36 PM
To: Douglas Curran <curran@braunhagey.com>
Cc: Hibbard, Stephen D. <sdhibbard@jonesday.com>; Silveira, Matthew J. <msilveira@JonesDay.com>; Murphy, Jr.,
Dennis F. <dennismurphy@jonesday.com>; Altman (External), Peter <paltman@akingump.com>; Kim, Shelly
<shelly.kim@akingump.com>; Ro (External), Jessica <jro@akingump.com>; Noah Hagey <hagey@braunhagey.com>;
                                                                  1
                Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 74 of 86

Andrew Levine <levine@braunhagey.com>; Kristof Szoke <Szoke@braunhagey.com>; Alan Fu <fu@braunhagey.com>;
Julie Capehart <capehart@braunhagey.com>
Subject: Follow up to today's call

Doug,

Thanks for the productive call today. Defendants will be considering the matters we discussed and will target providing
you with some feedback by Friday. We ask that you give some thought to our request as well.

Best,

Jason McDonell
JONES DAY® - One Firm Worldwide®
555 California Street, 26th Floor
San Francisco, CA 94104
Office +1.415.875.5820
Mobile +1.415.987.2180

***This e‐mail (including any attachments) may contain information that is private, confidential, or protected by
attorney‐client or other privilege. If you received this e‐mail in error, please delete it from your system without copying
it and notify sender by reply e‐mail, so that our records can be corrected.***




                                                             2
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 75 of 86




                    EXHIBIT 5
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 76 of 86




                    EXHIBIT 6
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 77 of 86




                    EXHIBIT 7
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 78 of 86




                    EXHIBIT 8
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 79 of 86




                    EXHIBIT 9
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 80 of 86




                   EXHIBIT 10
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 81 of 86




                   EXHIBIT 11
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 82 of 86




                   EXHIBIT 12
10/23/2020         Case
                  CFTC    3:20-cv-03345-WHO
                       Charges BitMEX Owners with IllegallyDocument       84-6 Filed
                                                           Operating a Cryptocurrency      10/30/20
                                                                                      Derivatives          Page and
                                                                                                  Trading Platform 83Anti-Money
                                                                                                                      of 86 Laundering Viol…

  Release Number 8270-20
  CFTC Charges BitMEX Owners with Illegally Operating a Cryptocurrency Derivatives
  Trading Platform and Anti-Money Laundering Violations

  October 01, 2020

  Washington, D.C. — The Commodity Futures Trading Commission today announced the filing of a
  civil enforcement action in the U.S. District Court for the Southern District of New York charging five
  entities and three individuals that own and operate the BitMEX trading platform with operating an
  unregistered trading platform and violating multiple CFTC regulations, including failing to implement
  required anti-money laundering procedures. This case is brought in connection with the Division of
  Enforcement’s Digital Asset and Bank Secrecy Act Task Forces.

  Among those charged are company owners Arthur Hayes, Ben Delo, and Samuel Reed, who
  operate BitMEX’s platform through a maze of corporate entities. These entities, also named as
  defendants in the complaint, are HDR Global Trading Limited, 100x Holding Limited, ABS Global
  Trading Limited, Shine Effort Inc Limited, and HDR Global Services (Bermuda) Limited
  (BitMEX). BitMEX’s platform has received more than $11 billion in bitcoin deposits and made more
  than $1 billion in fees, while conducting significant aspects of its business from the U.S. and accepting
  orders and funds from U.S. customers.

  “Digital assets hold great promise for our derivatives markets and for our economy,” said Chairman
  Heath P. Tarbert. “For the United States to be a global leader in this space, it is imperative that we root
  out illegal activity like that alleged in this case. New and innovative financial products can flourish only
  if there is market integrity. We can’t allow bad actors that break the law to gain an advantage over
  exchanges that are doing the right thing by complying with our rules.”

  “As the CFTC has made clear, registration requirements are a cornerstone of the regulatory
  framework that protects Americans and U.S. financial markets,” added Division of Enforcement
  Director James McDonald. “Effective anti-money laundering procedures are among the fundamental
  requirements of intermediaries in the derivatives markets, whether in traditional products or in the
  growing digital asset market. This action shows the CFTC will continue to work vigilantly to protect the
  integrity of these markets.”

  In its continuing litigation against the defendants, the CFTC seeks disgorgement of ill-gotten gains,
  civil monetary penalties, restitution for the benefit of customers, permanent registration and trading
  bans, and a permanent injunction from future violations of the Commodity Exchange Act (CEA).

  Related Criminal Action

  The U.S. Attorney for the District of New York indicted Hayes, Delo, and Reed, along with Gregory
  Dwyer, on federal charges of violating the Bank Secrecy Act and conspiracy to violate the Bank
  Secrecy Act. See United States v. Arthur Hayes, Benjamin Delo, Samuel Reed, and Gregory Dwyer,
  Case No. 20-CR-500 (SDNY). The indictment was unsealed today.

  Case Background




https://www.cftc.gov/PressRoom/PressReleases/8270-20                                                                                     1/2
10/23/2020         Case
                  CFTC    3:20-cv-03345-WHO
                       Charges BitMEX Owners with IllegallyDocument       84-6 Filed
                                                           Operating a Cryptocurrency      10/30/20
                                                                                      Derivatives          Page and
                                                                                                  Trading Platform 84Anti-Money
                                                                                                                      of 86 Laundering Viol…
  The complaint alleges that from at least November 2014 through the present, and at the direction of
  Hayes, Delo, and Reed, BitMEX has illegally offered leveraged retail commodity transactions, futures,
  options, and swaps on cryptocurrencies including bitcoin, ether, and litecoin, allowing traders to use
  leverage of up to 100 to 1 when entering into transactions on its platform. According to the complaint,
  BitMEX has facilitated cryptocurrency derivatives transactions with an aggregate notional value of
  trillions of dollars, and has earned fees of more than over $1 billion since beginning operations in
  2014. Yet, as alleged in the complaint, BitMEX has failed to implement the most basic compliance
  procedures required of financial institutions that impact U.S. markets.

  The complaint charges BitMEX with operating a facility for the trading or processing of swaps without
  having CFTC approval as a designated contract market or swap execution facility, and operating as a
  futures commission merchant by soliciting orders for and accepting bitcoin to margin digital asset
  derivatives transactions, and by acting as a counterparty to leveraged retail commodity transactions.
  The complaint further charges BitMEX with violating CFTC rules by failing to implement know-your-
  customer procedures, a customer information program, and anti-money laundering procedures.

  As alleged in the complaint, BitMEX touts itself as the world’s largest cryptocurrency derivatives
  platform, with billions of dollars’ of trading volume each day. Much of this volume, and related
  transaction fees, derives from the operation of the platform from the U.S. and its extensive solicitation
  of and access to U.S. customers, the complaint alleges. Nevertheless, BitMEX has failed to register
  with the CFTC, and has failed to implement key safeguards required by the CEA and CFTC’s
  regulations designed to protect the U.S. derivatives markets and market participants.

  The CFTC strongly urges the public to verify a company’s registration with the Commission before
  committing funds. If unregistered, a customer should be wary of providing funds to that company. A
  company’s registration status can be found using NFA BASIC.

  The CFTC thanks and acknowledges the assistance of the U.S. Attorney’s Office for the Southern
  District of New York, the Federal Bureau of Investigation, the Hong Kong Securities and Futures
  Commission, and the Financial Service Authority Seychelles.

  The Division of Enforcement staff members responsible for this case are Joy McCormack, Carlin
  Metzger, Jeffrey Gomberg, Joseph Platt, Ray Lavko, Brigitte Weyls, Elizabeth N. Pendleton, Scott
  Williamson, and Robert T. Howell. Staff from the Division of Market Oversight, Division of Clearing and
  Risk, and Division of Swap Dealer and Intermediary Oversight also assisted in this matter.

                                                                 -CFTC-




https://www.cftc.gov/PressRoom/PressReleases/8270-20                                                                                     2/2
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 85 of 86




                   EXHIBIT 13
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-6 Filed 10/30/20 Page 86 of 86




                   EXHIBIT 14
 LODGED CONDITIONALLY
      UNDER SEAL
